IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN SAMUEL BRAUNSTEIN,                                No. 70224
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                                 FILED
                IN AND FOR THE COUNTY OF                                         JUN 1 6 2016
                CLARK,                                                              E K. LINDEMAN
                Respondent.                                                CI_                      RT
                                                                                 al St.
                                                                                    DEP    CL




                                       ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus or a writ of
                prohibition. Petitioner asks this court to order the clerk of the district
                court to file his motion to correct an illegal sentence. Having considered
                the documents submitted in this matter, we conclude that petitioner has
                not demonstrated that our intervention by extraordinary writ relief is
                warranted.' See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) ("Petitioners carry the burden of demonstrating that



                       'Petitioner acknowledges that he has been declared a vexatious
                litigant by the district court and is thus restricted in his filing privileges,
                yet he fails to provide this court with the vexatious litigant order.
                Furthermore, he fails to provide any documents showing that the clerk of
                the district court refused to file his motion to correct an illegal sentence.




SUPREME COURT
     OF
   NEVADA


(0) 194M att.
                                                                                          isql-io
                 extraordinary relief is warranted."); NRS 34.160; NRS 34.170; NRS
                 34.320; NRS 34.330. Accordingly, we
                            ORDER the petition DENIED.




                                                           Gibbons




                 cc: Steven Samuel Braunstein
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A    e